DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the axial edge web" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the axial edge web" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the axial edge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the inner wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the radial edge web" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,8-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Walsem (US-20130046075-A1).
Van Walsem discloses a cream jar (Fig. 1) comprising an inner jar (10) having an inner container for receiving a cream or a similar viscous fluid, an outer jar (14) for receiving the inner jar, and a lid member (22), the lid member comprising a lid having a thread (Abstract) and a mating thread (23) disposed on the inner jar and/or on the outer jar, the lid member being used to close the inner container of the inner jar, wherein the inner jar is replaceable, the inner jar and the outer jar forming a severable connection (Fig. 2), said connection being a latching connection (par. 21), wherein the inner jar has an axial edge web at a container opening, said axial edge web  corresponding to an axial edge web on a container neck of the outer jar in such a manner that the axial edge web of the inner jar is in form-fitting contact with the axial edge web of the outer jar when the latching connection is established (Fig. 4), wherein the latching connection is established by a latching element on the axial edge web of the inner jar (at 24) and by a corresponding mating latching element (at 33) on the axial edge web of the outer jar, wherein the mating latching element of the outer jar is a corrugation (Fig. 4), wherein the cream jar has an axial anti-rotation means (28, 30) realized between the inner jar and the outer jar in at least one horizontal plane, wherein the anti-rotation means comprises a contour on the inner container of the inner jar and a corresponding mating contour on the outer jar, the contour and the mating contour having a shape other than a circular shape (par. 21), wherein the mating contour of the anti-rotation means is formed by a radial edge web of the outer jar disposed on a container neck of the outer jar (par. 21), wherein the axial edge web of the inner container forms the latching element of the latching connection and the mating thread of the lid member on opposite sides, the latching element being formed on an inner wall of the axial edge web and the mating thread being formed on an outer wall of the axial edge web (Fig. 4), wherein the inner jar has a radial edge web (18), said radial edge web being disposed between the inner container and the axial edge of the inner jar, the radial edge web being in contact with an inner wall of the lid when the inner container of the inner jar is closed with the lid member (Fig. 10), wherein the lid member has an insert (20), said insert being disposed on the inner wall of the lid, the insert being in contact with the radial edge web of the inner jar when the inner container of the inner jar is closed with the lid member, wherein the insert of the lid member is connected to the inner wall of the lid in a form-fitting manner (Fig. 10), wherein the insert of the lid member has an edge which engages into a groove of the inner wall of the lid (above threads), wherein the outer jar has an opening at its underside, a jar bottom of the inner jar being accessible from outside through said opening of the outer jar (Fig. 2), wherein the lid is a hollow body (since it is open to thread on to a container), said hollow body being composed of at least two connected lid elements (each half of the lid), wherein the lid elements are bonded to each other, wherein the outer jar is a hollow body (since it is open to receive a container), said hollow body being composed of at least two bonded outer jar element (each half). Note that “welded or glued” is being treated as product by process limitations and the final structure of van Walsem is the same structure claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Walsem.
Van Walsem teaches all the claimed limitations as shown above but fails to teach wherein anti-rotation means have an essentially circular contour, and wherein the opening corresponds to a finger.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the contours to be circular, since the contours would still function in the same manner and since such a modification would have been a change in shape of an existing component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the jar with different sizes, in order to adjust the storage capabilities and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 
	

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733